Name: Council Directive 93/31/EEC of 14 June 1993 on stands for two-wheel motor vehicles
 Type: Directive
 Subject Matter: technology and technical regulations;  marketing;  land transport;  organisation of transport
 Date Published: 1993-07-29

 Avis juridique important|31993L0031Council Directive 93/31/EEC of 14 June 1993 on stands for two-wheel motor vehicles Official Journal L 188 , 29/07/1993 P. 0019 - 0027 Finnish special edition: Chapter 7 Volume 4 P. 0225 Swedish special edition: Chapter 7 Volume 4 P. 0225 COUNCIL DIRECTIVE 93/31/EEC of 14 June 1993 on stands for two-wheel motor vehiclesTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100a thereof; Having regard to Council Directive 92/61/EEC of 30 June 1992 relating to the type-approval of two- or three-wheel motor vehicles (1), Having regard to the proposal from the Commission (2), In cooperation with the European Parliament (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas the internal market comprises an area without internal frontiers in which the free movement of goods, persons, services and capital is ensured; whereas the measures required for that purpose need to be adopted; Whereas, with regard to their stands, in each Member State two-wheel motor vehicles must display certain technical characteristics laid down by mandatory provisions which differ from one Member State to another; whereas, as a result of their differences, such provisions constitute a barrier to trade within the Community; Whereas these obstacles to the operation of the internal market may be removed if the same requirements are adopted by all Member States in place of their national rules;. Whereas it is necessary to draw up harmonized requirements relating to stands for two-wheel motor vehicles in order to enable the type-approval and component type-approval procedures laid down in Directive 92/61/EEC to be applied for each type of such vehicle; Whereas, given the scale and impact of the action proposed in the sector in question, the Community measures covered by this Directive are necessary, indeed essential, to achieve the aim in view, which is to establish Community vehicle type-approval; whereas that aim cannot be adequately achieved by the Member States individually, HAS ADOPTED THIS DIRECTIVE: Article 1 This Directive and its Annex apply to stands for all types of two-wheel vehicle as defined in Article 1 of Directive 92/61/EEC. Article 2 The procedure for the granting of component type-approval in respect of the stand for a type of two-wheel motor vehicle and the conditions governing the free movement of such vehicles shall be as laid down in Chapters II and III of Directive 92/61/EEC. Article 3 Any amendments necessary to adapt the requirements of the Annexes to technical progress shall be adopted in accordance with the procedure laid down in Article 13 of Directive 70/156/EEC (5). Article 4 1. Member States shall adopt and publish the provisions necessary to comply with this Directive not later than 14 December 1994. They shall forthwith inform the Commission thereof. When the Member States adopt these provisions, they shall contain a reference to this Directive or shall be accompanied by such a reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. From the date mentioned in the first subparagraph Member States may not, for reasons connected with stands, prohibit the initial entry into service of vehicles which conform to this Directive. They shall apply the provisions referred to in the first subparagraph as from 14 June 1995. 2. Member States shall communicate to the Commission the texts of the provisions of national law which they adopt in the field covered by this Directive. Article 5 This Directive is addressed to the Member States. Done at Luxembourg, 14 June 1993. For the Council The President J. TROEJBORG (1) OJ No L 225, 10. 8. 1992, p. 72.(2) OJ No C 293, 9. 11. 1992, p. 23.(3) OJ No C 337, 21. 12. 1992, p. 103 and OJ No C 150, 31. 5. 1993.(4) OJ No C 73, 15. 3. 1993, p. 22.(5) OJ No L 42, 23. 2. 1970, p. 1, as last amended by Directive 92/53/EEC (OJ No L 225, 10. 8. 1992, p. 1). ANNEX 1. DEFINITIONS For the purposes of this Directive: 1.1. 'stand' means a device that is firmly attached to the vehicle and is able to maintain the vehicle in its vertical (or almost vertical) parking position when left unattended by its driver; 1.2. 'prop stand' means a stand which, when extended or swung into the open position, supports the vehicle on one side only, while leaving both wheels in contact with the supporting surface; 1.3. 'centre stand' means a stand which, when swung into the open position supports the vehicle by providing one or several areas of contact between the vehicle and the supporting surface either side of the median longitudinal plane of the vehicle; 1.4. 'transverse tilt (tt)' means the gradient, expressed as a percentage, of the actual supporting surface, the intersection of the median longitudinal plane of the vehicle and the supporting surface being perpendicular to the line of maximum gradient (figure 1); 1.5. 'longitudinal tilt (lt)' means the gradient, expressed as a percentage, of the actual supporting surface, the median longitudinal plane of the vehicle being parallel to the line of maximum gradient (figure 2); 1.6. 'median longitudinal plane of the vehicle' means the longitudinal plane of symmetry of the rear wheel of the vehicle. 2. GENERAL 2.1. All two-wheel vehicles shall be fitted with at least one stand in order to keep them steady when stationary (e.g. when parked) but not held in a static position by a person or external means. Twin-wheel vehicles need not be fitted with stands but must meet the requirements set out in 6.2.2 when in a parking position (parking brake applied). 2.2. The stand must be of either a prop or a centre type, or both. 2.3. Where the stand swivels about the lower part of or below the vehicle the outer edge(s) of that stand must swing to the rear of the vehicle in order to attain the closed or travelling position. 3. GENERAL SPECIFICATIONS 3.1. Prop stands 3.1.1. Prop stands must: 3.1.1.1. be able to support the vehicle in such a way as to provide its lateral stability whether the vehicle is on a horizontal supporting surface or on a slope in order to prevent its leaning further too easily (and in so doing does not rotate about the point of support provided by the prop stand) or is moved too easily into a vertical position and beyond (and in so doing does not swing over to the side opposite the prop stand); 3.1.1.2. be able to support the vehicle in such a way as to maintain stability when the vehicle is parked on a slope in accordance with section 6.2.2; 3.1.1.3. be able to swing back automatically into the retracted or travelling position: 3.1.1.3.1. when the vehicle returns to its normal (vertical) driving position; or 3.1.1.3.2. when the vehicle moves forward as a result of deliberate action by the driver following the first contact of the prop stand with the ground; 3.1.1.4. notwithstanding the requirements set out in section 3.1.1.3, be designed and constructed in such a way that they do not close automatically if the angle of lean is altered unexpectedly (for example, if the vehicle is pushed lightly by a third party or by a gust of wind arising from the passage of a vehicle): 3.1.1.4.1. once in the extended or parking position; 3.1.1.4.2. the vehicle being leaned in order to bring the outer extremity of the prop stand into contact with the ground; 3.1.1.4.3. the vehicle being left unattended in its parking position. 3.1.2. The requirements set out in section 3.1.1.3 do not apply if the vehicle is designed in such a way that it cannot be propelled by its engine when the prop stand is extended. 3.2. Centre stands 3.2.1. Centre stands must: 3.2.1.1. be able to support the vehicle with either one or both wheels in contact with the supporting surface or without any of the wheels being in contact with that surface in such a way as to confer stability on that vehicle: 3.2.1.1.1. on a horizontal supporting surface; 3.2.1.1.2. in a leaning position; 3.2.1.1.3. on a slope in accordance with section 6.2.2; 3.2.1.2. be able to fold backwards automatically into its retracted or travelling position: 3.2.1.2.1. when the vehicle moves forward in such a way as to raise the centre stand from the supporting surface. 3.2.2. The requirements set out in section 3.2.1.2 do not apply if the vehicle is designed in such a way that it cannot be propelled by its engine when the centre stand is extended. 4. OTHER REQUIREMENTS 4.1. Moreover, vehicles may be fitted with a tell-tale that is clearly visible to the rider when seated in the driving position and which, when the ignition is switched on, lights up and remains so until the stand is in its retracted or travelling position. 4.2. All stands shall be provided with a retention system which holds them in the retracted or travelling position. That system may consist of either: - two independent devices such as two separate springs or one spring and one retaining device such as a clip, or - a single device which must be able to operate without failing for at least - 10 000 normal-use cycles if the vehicle has been fitted with two stands, or - 15 000 normal-use cycles if the vehicle is fitted with only one stand. 5. STABILITY TESTS 5.1. The following tests must be carried out in order to determine the capacity for holding the vehicle in a stable condition as specified in sections 3 and 4: 5.2. State of the vehicle 5.2.1. The vehicle must be submitted at its kerb mass. 5.2.2. The tyres must be inflated to a pressure recommended by their manufacturer for that state. 5.2.3. The transmission must be in neutral or, in the case of an automatic transmission, in the 'parking' position where such exists. 5.2.4. If the vehicle is fitted with a parking brake, it must be applied. 5.2.5. The steering shall be locked in position. If the steering is able to be locked when it is turned to either the left or the right the tests must be carried out in both positions. 5.3. Test pad 5.3.1. A flat, horizontal pad having a hard surface that is dry and free from grains of sand may be used for the tests referred to in section 6.1. 5.4. Test equipment 5.4.1. A parking platform must be used for the tests referred to in section 6.2. 5.4.2. The parking platform must have a rigid, flat, rectangular surface which is able to support the vehicle without perceptible flexing. 5.4.3. The surface of the parking platform must possess sufficient anti-skid properties to prevent the vehicle from sliding across the supporting surface during the tilt or lean tests. 5.4.4. The parking platform shall be designed in such a way as to be able to assume at least the transverse tilt (TT) and the longitudinal tilt (LT) required by section 6.2.2. 6. TEST PROCEDURES 6.1. Stability on a horizontal supporting surface (test for section 3.1.1.4). 6.1.1. With the vehicle on the test pad the prop stand is extended or moved into the parking position and the vehicle is brought to rest upon it. 6.1.2. The vehicle is moved in order to increase by three degrees the angle formed by the median longitudinal plane and the supporting surface (by moving the vehicle towards the vertical). 6.1.3. This movement must not cause the prop stand to return automatically to its retracted or travelling position. 6.2. Stability on an inclined surface (tests associated with sections 3.1.1.1, 3.1.1.2, 3.2.1.1.2, 3.2.1.1.3). 6.2.1. The vehicle is placed on the parking platform with the prop stand and, separately, the centre stand in the extended or parking position and the vehicle is allowed to rest on the stand. 6.2.2. The parking platform is shifted to its minimum transverse tilt (TT) and then to its minimum longitudinal tilt (LT) in accordance with the following table: See figures 1a, 1b and 2 below. 6.2.3. Where a vehicle on an tilted parking platform rests on the centre stand and just one wheel and may be maintained in that position with the centre stand and either the front or the rear wheel in contact with the supporting surface, the tests described above must be conducted solely with the vehicle resting on the centre stand and rear wheel provided that the other requirements set out in this section are met. 6.2.4. The vehicle must remain stable when the parking platform is tilted by each of the required amounts and the above requirements have duly been met. 6.2.5. Alternatively the parking platform may be tilted by the required amounts before the vehicle is moved into position. Appendix 1 Information document in respect of stands for a type of two-wheel motor vehicle (to be attached to the application for component type-approval where this is submitted independently of the application for vehicle type-approval) Order No (assigned by the applicant): . The application for component type-approval in respect of stands for a type of two-wheel motor vehicle must contain the information set out under the following points in Annex II to Council Directive 92/61/EEC - Part A, sections: - 0.1 - 0.2 - 0.4 to 0.6 - 2.1 - 2.1.1; - Part B, sections: - 1.3.1. Appendix 2 Name of administration Component type-approval certificate in respect of stands for a type of two-wheel motor vehicle MODEL Report No . by technical service . date . Component type-approval No: . Extension No: . 1. Trade mark or name of vehicle: . 2. Type of vehicle: . 3. Name and address of manufacturer: . . 4. Name and address of manufacturer's representative (if any): . . 5. Date vehicle submitted for test: . 6. Component type-approval granted/refused (1): 7. Place: . 8. Date: . 9. Signature: . (1) Delete as appropriate.